          Case 1:20-cv-02427-RA Document 12 Filed 07/31/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 7/31/2020

LIBERTY HIGHRISE PVT. LTD.,

                               Plaintiff,
                                                                 20-CV-2427 (RA)
                       v.
                                                                       ORDER
PRAXIS ENERGY AGENTS DMCC, and
PRAXIS ENERGY AGENTS PTE LTD.

                               Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff Liberty Highrise Pvt. Ltd. filed a complaint on March 19, 2020 against

Defendants Praxis Energy Agents DMCC (“Praxis Dubai”) and Praxis Energy Agents Pte Ltd.

(“Praxis Singapore”), alleging breach of a maritime contract. Dkt. 1. On March 23, the Clerk of

Court issued summons as to both Defendants. Dkts. 6-7. On March 24, Plaintiff filed a motion

for issuance of a letter rogatory to the Supreme Court of Singapore requesting an order for

service of process on Defendant Praxis Singapore. Dkt 8. Plaintiff did not seek a motion for

issuance of a letter rogatory with respect to Defendant Praxis Dubai. On April 20, 2020, the

Court denied the motion and directed Plaintiff to attempt service pursuant to one of the methods

outlined in Federal Rule of Civil Procedure 4(f)(2) and the Singapore Rules of Court. Dkt. 10.

       On July 27, 2020, Plaintiff filed a declaration stating that it served Defendant Praxis

Singapore on July 16, 2020, but that it has not yet served Defendant Praxis Dubai, which

Plaintiff alleges has relocated to Greece. Dkt. 11.




       No later than August 14, 2020, Plaintiff shall file a letter updating the Court on the status

of service on Defendant Praxis Dubai.
         Case 1:20-cv-02427-RA Document 12 Filed 07/31/20 Page 2 of 2


SO ORDERED.

Dated:      July 31, 2020
            New York, New York

                                          ________________________________
                                          Ronnie Abrams
                                          United States District Judge




                                      2
